Motion insofar as it seeks a dismissal of the appeal is granted unless the defendant procures the record on appeal and appellant’s points to be served and filed on or before August 27, 1959, with notice of argument for September 8, 1959, said appeal to be argued or submitted when reached. The branch of the motion requesting that counsel fee be allowed upon this application is granted, the fee is fixed in the sum of $100 and defendant is directed to pay said sum to plaintiff or her attorney within 10 days of the service of a copy of the order entered’herein, with notice of entry thereof. The motion in all other respects is denied. Concur — Botein, P. J., M. M. Frank, McNally and Stevens, JJ.